

115 HR 2814 IH: Corporate Responsibility and Taxpayer Protection Act of 2017
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2814IN THE HOUSE OF REPRESENTATIVESJune 7, 2017Mr. Khanna (for himself, Ms. Lee, Mr. Pocan, Ms. Norton, Ms. Barragán, Ms. Jayapal, Mr. Raskin, Ms. Kaptur, Ms. Moore, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to impose a tax on employers whose employees receive
			 certain Federal benefits.
	
 1.Short titleThis Act may be cited as the Corporate Responsibility and Taxpayer Protection Act of 2017. 2.Tax on employers with employees receiving certain Federal benefits (a)In generalThe Internal Revenue Code of 1986 is amended by inserting after chapter 36 the following new chapter:
				
					37Employers with employees receiving certain Federal benefits
						4501.Employers with employees receiving certain Federal benefits
 (a)Imposition of taxThere is hereby imposed on each large employer a tax equal to 100 percent of the qualified employee benefits with respect to such employer for the taxable year.
							(b)Large employer
 (1)In generalFor purposes of this section, the term large employer means, with respect to a calendar year, an employer who employed an average of at least 500 full-time employees on business days during the preceding calendar year.
 (2)Rules for determining employer sizeFor purposes of this subsection— (A)Application of aggregation rule for employersAll persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986 shall be treated as 1 employer.
 (B)Full-time equivalents treated as full-time employeesSolely for purposes of determining whether an employer is an applicable large employer under this paragraph, an employer shall, in addition to the number of full-time employees for any month otherwise determined, include for such month a number of full-time employees determined by dividing the aggregate number of hours of service of employees who are not full-time employees for the month by 120.
 (C)Employers not in existence in preceding yearIn the case of an employer which was not in existence throughout the preceding calendar year, the determination of whether such employer is a large employer shall be based on the average number of employees that it is reasonably expected such employer will employ on business days in the current calendar year.
 (D)PredecessorsAny reference in this subsection to an employer shall include a reference to any predecessor of such employer.
 (c)Qualified employee benefitsFor purposes of this section: (1)In generalThe term qualified employee benefits means, with respect to a person for a taxable year, the sum the qualified Federal benefits for which individuals who are employees of such person for such taxable year.
 (2)Qualified Federal benefitsThe term qualified Federal benefits means, with respect to an individual, the following: (A)The dollar value of supplemental nutrition assistance for which the household (as defined in section 3(m) of the Food and Nutrition Act of 2008) that includes such individual is eligible.
 (B)The dollar value of meals that such individual or dependents of such individual are eligible for under the school lunch program under the Richard B. Russell National School Lunch Act and the school breakfast program under section 4 of the Child Nutrition Act of 1966.
 (C)The aggregate amount of the monthly assistance payments for rental of a dwelling unit that the household of such individual was a member of is eligible to have made of its behalf pursuant to section 8 of the United States Housing Act of 1937.
 (D)The amount of payments made under section 1903 of the Social Security Act with respect to expenditures made by a State under a State Medicaid plan under title XIX of such Act (or a waiver of such plan) for medical assistance for such individual or for dependents of such individual.
									.
 (b)Clerical amendmentsThe table of chapters for subtitle D of such Code is amended by inserting after the item relating to chapter 36 the following new item:
				
					
						Chapter 37—Employers with employees receiving certain Federal benefits.
 (c)Effective dateThe amendments made by this Act apply with respect to taxable years beginning after December 31, 2017.
			